       Case 1:19-cv-03522-LJL-SDA Document 70 Filed 08/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           8/25/2020
 Robert J. Ortiz,

                                Plaintiff,
                                                              1:19-cv-3522 (LJL) (SDA)
                    -against-
                                                              ORDER
 Detective Raymond Low, et al.,

                                Defendants.



STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference with the Parties, the Court hereby orders as follows:

(1) the stay of this case is lifted; and (2) Defendants shall answer or move against the

Complaint no later than September 30, 2020.

SO ORDERED.

DATED:         New York, New York
               August 25, 2020

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge
